             Case 3:18-cv-00104-WGC Document 195 Filed 02/03/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 NO. 8 MINE, LLC,                                                  3:18-cv-00104-WGC

 9           Plaintiff,                                                    ORDER

10 v.                                                                  Re: ECF No. 188

11 THE ELJEN GROUP, LLC, et al.,

12           Defendants.

13
             Before the court is the motion of Mitchell Posin, Esq., who is counsel for Plaintiff No. 8
14
     Mine, LLC, and Counter Defendant/Third Party Defendant David Tackett, to withdraw as counsel
15
     (ECF No. 188). Counsel’s motion was served on Plaintiff No. 8 Mine, LLC, and Counter
16
     Defendant/Third Party Defendant David Tackett on January 4, 2021. (ECF No. 193 at 2.) No
17
     timely response has been filed. Therefore, counsel’s motion (ECF No. 188) is GRANTED.
18
            Although 28 U.S.C. § 1654 allows “parties” to “plead and conduct their own cases
19
     personally,” the statute has not been interpreted to allow corporate entities to do so. “Corporations
20
     and other unincorporated associations must appear in court through an attorney.” In re America
21
     W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (per curiam) (citations omitted). This rule
22
     “prohibits pro se plaintiffs from pursuing claims on behalf of others in a representative capacity.”
23
     Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008); see also C.E. Pope Equity
             Case 3:18-cv-00104-WGC Document 195 Filed 02/03/21 Page 2 of 2




 1 Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (trustee may not appear pro se because

 2 he is not the person who by substantive law has the right sought to be enforced).

 3          As Judge Hicks noted in HDR Insurance Managers, LLC v. Summit Insurance Services,

 4 Inc., No. 2:09-cv-0380-LRH-GWF (D. Nev. 2011),

 5                  It is well recognized that a corporation may only appear in federal
                    court through licensed counsel. See e.g., Rowland v. California
 6                  Mens Colony, Unit II Mens’ Advisory Council, 506 U.S. 194, 200-
                    201 (1983); In re Highley, 459 F.3d 554, 555 (9th Cir. 1972).
 7
            IT IS HEREBY ORDERED that Plaintiff No. 8 Mine, LLC, shall file a substitution of
 8
     counsel within thirty (30) days of this order, i.e., on or before Monday, March 8, 2021. No. 8
 9
     Mine, LLC, should be aware that if it fails to timely secure replacement counsel, its participation
10
     in this case may be terminated.
11
            IT IS FURTHER ORDERED that a copy of this order and all documents filed until
12
     Plaintiff No. 8 Mine, LLC, obtains counsel shall be served on Plaintiff No. 8 Mine, LLC, and
13
     Counter Defendant/Third Party Defendant David Tackett, via regular mail at the following
14
     addresses:
15

16                                 No. 8 Mine, LLC
                                   2711 E. Lakin Drive, #2
17                                 Flagstaff, AZ 86004

18                                 David Tackett
                                   2711 E. Lakin Drive, #2
19                                 Flagstaff, AZ 86004

20
            DATED: February 3, 2021.
21
                                                              _________________________________
22                                                            William G. Cobb
                                                              United States Magistrate Judge
23



                                                     2
